Citation Nr: 1002929	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-24 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left wrist disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to January 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in April 2008, a statement of the case was 
issued in July 2008, and a substantive appeal was received in 
August 2008.  

The March 2008 rating decision also denied service connection 
for a left knee disability, but this benefit was subsequently 
granted by rating decision in November 2008.  As this was a 
full grant of the benefit sought on appeal, the issue of 
service connection for a left knee disability is therefore no 
longer in appellate status. 


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied 
entitlement to service connection for sinusitis; the Veteran 
did not file a notice of disagreement.

2.  In September 2007, the Veteran filed a request to reopen 
his claim of service connection for sinusitis. 

3.  Evidence received since the March 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for sinusitis.  

4.  In a March 1998 rating decision, the RO denied 
entitlement to service connection for a left wrist 
disability; the Veteran did not file a notice of 
disagreement.

5.  In September 2007, the Veteran filed a request to reopen 
his claim of service connection for a left wrist disability. 

6.  Evidence received since the March 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a left wrist disability.  

7.  In a March 1998 rating decision, the RO denied 
entitlement to service connection for a low back disability; 
the Veteran did not file a notice of disagreement.

8.  In September 2007, the Veteran filed a request to reopen 
his claim of service connection for a low back disability. 

9.  Evidence received since the March 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying service connection 
for sinusitis is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for sinusitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  The March 1998 rating decision denying service connection 
for a left wrist disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left 
wrist disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  

5.  The March 1998 rating decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

6.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in January 2008.  The January 2008 letter also provided 
the Veteran with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) also issued a decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which addressed the appropriate VCAA notice to 
be provided in cases involving the submission of new and 
material evidence to reopen previously decided issues.  The 
Court found that VA must notify a claimant of the evidence 
and information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
service connection for the underlying condition(s) claimed 
(that is, that the obligations under Kent do not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service connection 
claim, see Dingess, supra).  In addition, VA must consider 
the bases for the prior denial and respond with a notice 
letter that describes what evidence would be needed to 
substantiate the element or elements that were found to be 
insufficient to establish service connection in the previous 
denial.

The Board notes that the January 2008 letter explained to the 
Veteran what constitutes "new" evidence and what 
constitutes "material" evidence.  Moreover, the RO 
previously denied the issues on appeal as there was no 
evidence of a permanent or chronic disability subject to 
service connection.  The January 2008 letter specifically 
requested evidence that related to this fact.  Thus, the 
Board concludes that the Veteran has been provided with the 
type of notice contemplated by the Court in Kent and no 
additional notice is necessary.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records.  The evidence of record also contains 
reports of VA examinations performed in October 2008 with 
regard to the left wrist and low back issues.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  With regard to the 
sinusitis issue, no examination is required since the request 
to reopen the claim is denied in this decision.  A VA 
examination is not required with regard to a claim to reopen 
a finally adjudicated claim unless new and material evidence 
is received.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal.  

New and Material Evidence Criteria

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally denied on any basis.  
Additionally, evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 520 F.3d 1330 (2008), 
recently found that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury, when it is an independent claim 
based on distinct factual bases.  Essentially, claims based 
upon distinctly diagnosed diseases or injuries must be 
considered separate and distinct claims.  While the October 
2008 VA examinations, appear to give different diagnoses 
pertaining to the left wrist and low back, the Board notes 
that the claims previously denied and the current claims to 
reopen are based on the same factual basis as it involves the 
Veteran's same symptomatology based on the same facts as the 
time the case was last decided.  Id. at 1335, 1337.  As such, 
the current claims will be considered on the basis of new and 
material evidence and not as separate and distinct claims.



Sinusitis

Factual Background & Analysis

By rating decision in March 1998, the RO denied service 
connection for sinusitis.  The Veteran did not file an 
appeal; thus, the RO decision is final.  38 U.S.C.A. § 7105.  
In September 2007, the Veteran filed a claim to reopen the 
previously denied claim of entitlement to service connection 
for sinusitis.  The evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the issuance of the RO decision in March 1998.  

The Board notes that even though the RO's March 2008 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that the evidence 
presented since the prior final denial of this claim in March 
1998 is new, in that it was not previously of record, but it 
is not material, in that it does not raise a reasonable 
possibility of substantiating the claim.  At the time of the 
March 1998 decision, the Veteran's service treatment records 
were on file.  Based on the record at that time, the RO 
denied service connection for sinusitis as there was no 
permanent or chronic disability subject to service 
connection.  

The pertinent evidence received since the March 1998 decision 
consists of a September 2008 statement by the Veteran' 
mother.  While the Veteran has asserted service connection, 
his claim, notice of disagreement, and substantive appeal do 
not discuss current symptoms, a link to service or provide 
any lay evidence of pertinent symptomatology.  The Veteran 
was also afforded VA examinations in October 2008.  However, 
these examinations did not address sinusitis.  No further 
evidence has been associated with the claims file.  

The Board has considered the September 2008 statement from 
his mother, which basically described her son's current 
health, how it has affected him over the past 10 years, and 
his financial difficulties.  Importantly, she does not 
explicitly mention the Veteran's sinusitis.  While it is 
undisputed that a lay person is competent to offer evidence 
as to facts within her personal knowledge, such as the 
occurrence of an in-service injury, or symptoms, without the 
appropriate medical training or expertise, a lay person is 
not competent to render an opinion on a medical matter, such 
as, in this case, a medical diagnosis or the etiology of the 
Veteran's sinusitis.  See Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).  Moreover, lay assertions regarding 
medical diagnoses and medical causation cannot suffice to 
reopen a claim under 38 U.S.C.A. § 5108.  See generally 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) (citing 
Wilkinson v. Brown, 8 Vet.App. 263, 268 (1995)); see also 
Moray v. Brown, 5 Vet.App. 211, 214 (1993) (lay assertions of 
medical causation cannot serve as a predicate to reopen a 
Veteran's claim).  In other words, where, as here, resolution 
of the issue on appeal turns on a medical matter, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998).  Accordingly, the Board is unable to 
find that that the September 2008 statement raises a 
reasonable possibility of substantiating the Veteran's claim.  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for sinusitis are not met.

Left Wrist

Factual Background & Analysis

By rating decision in March 1998, the RO denied service 
connection for a left wrist disability.  The Veteran did not 
file an appeal; thus, the RO decision is final.  38 U.S.C.A. 
§ 7105.  In September 2007, the Veteran filed a claim to 
reopen the previously denied claim of entitlement to service 
connection for a left wrist disability.  The evidence that 
must be considered in determining whether new and material 
evidence has been submitted in this case is that evidence 
added to the record since the issuance of the RO decision in 
March 1998.  

The Board notes that even though the RO's March 2008 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that the evidence 
presented since the prior final denial of this claim in March 
1998 is new, in that it was not previously of record, but it 
is not material, in that it does not raise a reasonable 
possibility of substantiating the claim.  At the time of the 
March 1998 decision, the Veteran's service treatment records 
were on file.  Based on the record at that time, the RO 
denied service connection for a left wrist disability based 
on a finding of no evidence of any residual left wrist 
disability from service.    

Turning to the evidence which has been received since the 
March 1998 decision, the Board notes that newly received 
evidence includes the statement from the Veteran's mother, 
and a report of an October 2008 VA examination which found 
that the Veteran's current left wrist disability was not 
related to service.  Again, while the Veteran has asserted 
service connection, his claim, notice of disagreement, and 
substantive appeal do not discuss current symptoms, a link to 
service or provide any lay evidence of pertinent 
symptomatology.  

The newly submitted records do not indicate that the 
Veteran's left wrist disability was related to service.  
Given that the VA examination provided a negative opinion, it 
cannot serve to reopen the claim as this evidence does not 
relate (positively) to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.  

Further, the September 2008 statement from the Veteran's 
mother generally discusses the Veteran's health and indicates 
that he had none of these injuries prior to service.  
Significantly, again, she does not explicitly address the 
left wrist disability.  However, while she is competent to 
address certain lay observable symptoms, again, the Veteran's 
mother is not competent to give a medical diagnosis or 
provide an etiological opinion for the Veteran's left wrist 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991).  Moreover, as noted above, lay assertions 
regarding medical diagnoses and medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  See 
generally Routen v. Brown, 10 Vet.App. 183, 186 (1997) 
(citing Wilkinson v. Brown, 8 Vet.App. 263, 268 (1995)); see 
also Moray v. Brown, 5 Vet.App. 211, 214 (1993) (lay 
assertions of medical causation cannot serve as a predicate 
to reopen a Veteran's claim).  In the instant case, as 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998).  Under the 
circumstances, the Board is unable to find that that the 
September 2008 statement raises a reasonable possibility of 
substantiating the Veteran's claim.  

Accordingly, the Board must conclude that new and material 
evidence has not been received, and that the criteria for 
reopening the claim seeking service connection for a left 
wrist disability are not met.

Low Back

Factual Background & Analysis

By rating decision in March 1998, the RO denied service 
connection for a low back disability.  The Veteran did not 
file an appeal; thus, the RO decision is final.  38 U.S.C.A. 
§ 7105.  In September 2007, the Veteran filed a claim to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability.  The evidence that must 
be considered in determining whether new and material 
evidence has been submitted in this case is that evidence 
added to the record since the issuance of the RO decision in 
March 1998.  

The Board notes that even though the RO's March 2008 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that the evidence 
presented since the prior final denial of this claim in March 
1998 is new, in that it was not previously of record, but it 
is not material, in that it does not raise a reasonable 
possibility of substantiating the claim.  At the time of the 
March 1998 decision, the Veteran's service treatment records 
were on file.  Based on the record at that time, the RO 
denied service connection for a low back disability based on 
a finding of no evidence of a recurrent or chronic condition.  

Turning to the evidence which has been received since the 
March 1998 decision, the Board notes that newly received 
evidence includes the September 2008 lay statement from the 
Veteran's mother, and a report of an October 2008 VA 
examination, which found that the Veteran's current low back 
disability was not related to service.  Again, the Veteran 
did offer any lay evidence as to current symptoms, a link to 
service or continuity of symptomatology.  

These newly submitted records do not show that the Veteran's 
low back disability was related to service.  Given that the 
VA examination provided a negative opinion, it cannot serve 
to reopen the claim as this evidence does not relate 
(positively) to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.  

Further, the September 2008 statement from the Veteran's 
mother generally discusses the Veteran's health and indicates 
that he had none of these injuries prior to service.  She 
explicitly noted that the Veteran could not pick up 40 pounds 
of weight, sit or stand without pain due to his back.  Again, 
while she is competent to address certain lay observable 
symptoms, the Veteran's mother is not competent to give a 
medical diagnosis or provide an etiological opinion for the 
Veteran's low back disability.  See Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  Moreover, as noted above, lay 
assertions regarding medical diagnoses and medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  
See generally Routen v. Brown, 10 Vet.App. 183, 186 (1997) 
(citing Wilkinson v. Brown, 8 Vet.App. 263, 268 (1995)); see 
also Moray v. Brown, 5 Vet.App. 211, 214 (1993) (lay 
assertions of medical causation cannot serve as a predicate 
to reopen a Veteran's claim).  As here, resolution of the 
issue on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998).  Under the circumstances, the Board 
is unable to find that that the September 2008 statement 
raises a reasonable possibility of substantiating the 
Veteran's claim.  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for a low back disability are not met.


ORDER

New and material evidence having not been received, the 
appeal seeking to reopen a claim of service connection for 
sinusitis is not warranted.

New and material evidence having not been received, the 
appeal seeking to reopen a claim of service connection for a 
left wrist disability is not warranted.

New and material evidence having not been received, the 
appeal seeking to reopen a claim of service connection for a 
low back disability is not warranted.

The appeal is denied as to all issues.  



____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


